DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 10, 11 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new limitation “the electrical coupling of the third voltage line to the respective conductivity region is independent from the electrical coupling of the fourth voltage line to the respective conductivity region”, as recited in claim 1, lines 9-11, was Webster’s New World Dictionary, Third College Edition, 1994).  It is respectfully submitted that the electrical coupling of the third voltage line to the respective conductivity region is dependent on, rather than independent from, the electrical coupling of the fourth voltage line to the respective conductivity region at least because of parasitic capacitive coupling that inevitably exists between the third voltage line and the fourth voltage line.  It is the Examiner’s position that capacitive coupling, which involves the electric field created by the motion of electrons in a conductor, is encompassed by the broad claim term “electrical coupling.”  Please see the attached Wikipedia article, “Capacitive coupling,” and particularly the section “Parasitic capacitive coupling.”  The article states: “Capacitive coupling is often unintended, such as the capacitance between two wires or PCB traces that are next to each other.  Often one signal can capacitively couple with another and cause what appears to be noise.”  Hence, owing to capacitive coupling, a first signal propagating between the third voltage line and its respective conductivity region will be influenced by a second signal 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2005/0151277 A1) in view of Shukh (US 2014/0353662 A1).
Regarding claim 1, Kawazoe shows in Fig. 4 and related text a memory device ([0041]) comprising: 
a substrate 1 comprising a first conductivity region 2 and a second conductivity region 3 at least partially arranged within the substrate, and a channel region arranged between the first conductivity region and the second conductivity region ([0042], lines 3-4); 
a first voltage line 5 (“Word Line”) arranged over the channel region ([0042], line 4); 

a third voltage line 12 (“Bit Line 1”) electrically coupled to one 3 of the conductivity regions ([0042], lines 14-19); and 
a fourth voltage line 13 (“Bit Line 2”) electrically coupled to one 3 of the conductivity regions ([0042], lines 21-26); 
a first resistive unit 10a arranged between the third voltage line and the conductivity region to which the third voltage line is electrically coupled, and a second resistive unit 10b arranged between the fourth voltage line and the conductivity region to which the fourth voltage line is electrically coupled ([0042], lines 8-9); 
a resistance adjusting element 15 having at least a portion arranged between one 10b of the resistive units and one 3 of the conductivity regions ([0042], line 18); 
wherein an amount of the resistance adjusting element between the first resistive unit and the conductivity region to which the third voltage line is electrically coupled is different from an amount of the resistance adjusting element between the second resistive unit and the conductivity region to which the fourth voltage line is electrically coupled; and 
wherein the resistance between the third voltage line and the conductivity region to which the third voltage line is electrically coupled differs from the resistance between the fourth voltage line and the conductivity region to which the fourth voltage line is electrically coupled (note: via 16 only contributes to the resistance between Bit Line 2 and the Drain region, and the length of via 15 between Bit Line 2 and the Drain region is longer than that between Bit Line 1 and the Drain region).

Shukh teaches in Fig. 4 and related text the electrical coupling of the third voltage line BL1 to the respective conductivity region 35 is independent from the electrical coupling of the fourth voltage line BL2 to the respective conductivity region 35 (¶ [0039]).
Kawazoe and Shukh are analogous art because they both are directed to nonvolatile semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawazoe with the specified features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawazoe’s device to form the electrical coupling of the third voltage line to the respective conductivity region to be independent from the electrical coupling of the fourth voltage line to the respective conductivity region, as taught by Shukh, in order to provide an independent selection of the first resistive unit (e.g., a first magnetic tunnel junction (MTJ)) and the second resistive unit (e.g., a second MTJ) connected to a same transistor in a memory array and a substantial increase in density of resistive units on the substrate (Shukh: [0039], lines 23-26).
Regarding claim 2, Kawazoe in view of Shukh shows a first contact 11 (11a) configured to electrically couple the first resistive unit to the conductivity region to which the third voltage line is electrically coupled (Kawazoe: Fig. 4B; [0042], lines 7-14); and 

wherein the at least a portion of the resistance adjusting element is arranged between one of the first contact and the second contact and one 3 of the conductivity regions (Kawazoe: Fig. 4B).
Regarding claim 3, Kawazoe in view of Shukh shows the resistance adjusting element has the at least a portion arranged between the one 10b of the resistive units and the conductivity region 3 below the one of the resistive units, and wherein the resistance adjusting element is absent between the other one of the resistive units 10a and the conductivity region 3 below the other one of the resistive units (Kawazoe: Fig. 4B).
Regarding claim 10, Kawazoe in view of Shukh shows the first and second resistive units are identical (i.e., they each consist of a lower electrode 7, a variable resistor 8 made of a perovskite-type metal oxide film, and an upper electrode 9) (Kawazoe: Figs. 2, 4B; [0034], lines 1-7).
Regarding claim 11, Kawazoe in view of Shukh shows the third voltage line and the fourth voltage line are electrically coupled to the second conductivity region (Kawazoe: Figs. 4A, 4B).
Claims 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2005/0151277 A1) in view of Shukh (US 2014/0353662 A1) as applied to claim 1 above, and further in view of Park (US 2018/0267743 A1).
Regarding claims 5 and 6, Kawazoe in view of Shukh discloses substantially the entire claimed invention, as applied to claim 1 above.
Kawazoe in view of Shukh does not explicitly disclose the resistance adjusting element comprises silicide, wherein the resistance adjusting element comprises at least one silicide layer over the substrate in contact with the substrate.
Park teaches in Figs. 5A, 5B and related text the resistance adjusting element 540A comprises silicide, wherein the resistance adjusting element comprises at least one silicide layer over the substrate 500 in contact with the substrate ([0056], lines 1-9; [0072], lines 5-6; [0075]-[0076]).
Kawazoe, Shukh and Park are analogous art because they each are directed to nonvolatile semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawazoe in view of Shukh with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kawazoe in view of Shukh to form the resistance adjusting element to comprise silicide, wherein the resistance adjusting element comprises at least one silicide layer over the substrate in contact with the substrate, as taught by Park, in order to form the resistance adjusting element from a conductive material having a low resistance (Park: [0056]), and in order to mitigate a problem that a resistance of the writing and reading paths may vary according to a position of the variable resistance element within a memory unit cell, which can lead to undesirable variations in write characteristics and/or read characteristics thereby 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 21, Kawazoe in view of Shukh discloses substantially the entire claimed invention, as applied to claim 1 above.
Kawazoe in view of Shukh does not disclose the resistance adjusting element adjoins the substrate.
Park teaches in Figs. 5A, 5B and related text the resistance adjusting element 540A adjoins the substrate 500 ([0072], lines 5-6; [0075]-[0076]).
Kawazoe, Shukh and Park are analogous art because they each are directed to nonvolatile semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawazoe in view of Shukh with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kawazoe in view of Shukh to form the resistance adjusting element to adjoin the substrate, as taught by Park, in order to mitigate a problem that a resistance of the writing and reading paths may vary according to a position of the variable resistance element within a memory unit cell, which can lead to undesirable variations in write characteristics and/or read characteristics thereby causing operating characteristics of the semiconductor memory to be deteriorated (Park: [0041]).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2005/0151277 A1) in view of Shukh (US 2014/0353662 A1) as applied to claim 1 above, and further in view of Song et al. (US 2014/0085966 A1).
Regarding claims 22 and 23, Kawazoe in view of Shukh discloses substantially the entire claimed invention, as applied to claim 1 above.
Kawazoe in view of Shukh does not disclose a first conductive structure adjoining the first resistive unit, and arranged between the first resistive unit and the conductivity region to which the third voltage line is electrically coupled; a second conductive structure adjoining the second resistive unit, and arranged between the second resistive unit and the conductivity region to which the fourth voltage line is electrically coupled; wherein a vertical distance between each conductive structure and the substrate is at most equal to a maximum thickness of the resistance adjusting element; and wherein the first conductive structure is separate from the second conductive structure, wherein a height of the first conductive structure is approximately equal to a height of the second conductive structure.
Song teaches in Fig. 2 and related text a first conductive structure 7a adjoining the first resistive unit 8a, and arranged between the first resistive unit and the conductivity region 2 to which the third voltage line 9a is electrically coupled; 
a second conductive structure 7b adjoining the second resistive unit 8b, and arranged between the second resistive unit and the conductivity region 3 to which the fourth voltage line 9b is electrically coupled; 
wherein a vertical distance between each conductive structure and the substrate is at most equal to a maximum thickness of the resistance adjusting element 6a/6b;

wherein a height of the first conductive structure is approximately equal to a height of the second conductive structure ([0043]-[0045]).
Kawazoe, Shukh and Song are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawazoe in view of Shukh with the specified features of Song because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kawazoe in view of Shukh to form a first conductive structure adjoining the first resistive unit, and arranged between the first resistive unit and the conductivity region to which the third voltage line is electrically coupled, and to form a second conductive structure adjoining the second resistive unit, and arranged between the second resistive unit and the conductivity region to which the fourth voltage line is electrically coupled, wherein a vertical distance between each conductive structure and the substrate is at most equal to a maximum thickness of the resistance adjusting element, wherein the first conductive structure is separate from the second conductive structure, and wherein a height of the first conductive structure is approximately equal to a height of the second conductive structure, as taught by Song, in order to reduce the degradation of the alternating current (AC) performance of the memory device which is caused by parasitic capacitance (Song: [0045]-[0046]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 10, 11 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811